I concur in the opinion for reversal. A pole with a large disk with the letters "R.R." stood at the side of the road 285 feet from the track as a warning. The disk could readily be seen by the driver of an approaching car at a greater distance. Nevertheless plaintiff testified he did not become aware of the fact that he was approaching a railroad crossing until he was 150 feet from the track, and that then his view down the track was shut off by an embankment until he was 29 feet from the track. His expert witness, a civil engineer, indicated, however, that by actual measurements, when 40 feet from the crossing, there was an unobstructed view of 273 feet down the track. Even making some allowance for reaction time, and there would be but very little with the peripheral view plaintiff would have, as the testimony shows he had a clear view ahead and on each side, he was guilty of contributory negligence. Each case must be decided on the facts. In Jones v. Railroad Co., 303 Mich. 114, cited by plaintiff, the accident occurred on an important highway in Detroit where the view was shut off, and also the flashlight signal, upon which one had a right to rely as a warning of the approach of trains, was out of order and not working. There thus was a jury question as to whether or not there was contributory negligence. Again in Ortynski v. Railroad Co., 307 Mich. 61, also cited by plaintiff, there was an obstructed view at a protected crossing, but the watchman had signaled the automobile to go ahead. Again there was a jury question. In Silanpa v.Thomson, 309 Mich. 326, *Page 158 
the railroad had ceased operations on the spur line for a considerable period owing to the shutdown of a mine, there was no watchman at the crossing as the law provided, and plaintiff had some right to assume that no trains were running. There was a jury question. In the instant case, the testimony produced on behalf of plaintiff shows that plaintiff was guilty of contributory negligence as a matter of law.
The judgment should be reversed without a new trial, with costs to defendant.
NORTH, J., concurred with BUTZEL, J.